Citation Nr: 1829497	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  13-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals from a nose fracture and/or deviated septum.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1988 to December 1992 in the United States Marine Corps, including combat service.  The Veteran's awards and decorations include the Combat Action Ribbon and the Southwest Asia Service Medal (with 3 stars).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously remanded by the Board in July 2016 for additional development.  It is now before the Board for further appellate action. 

The Board finds that there has been substantial compliance with its July 2016 remand directives and, thus, adjudication of these claims may proceed.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation, Stegall v. West, 11 Vet. App. 268, 271 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The Veteran submitted additional private medical records after the most recent, September 2016 Supplemental Statement of the Case (SSOC).  Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154 provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then the new evidence is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in November 2013 and AOJ consideration of this evidence has not been explicitly requested.  Therefore, a waiver of this additional evidence is not necessary and the Board may properly consider the private treatment records submitted by the Veteran.

As noted in the prior Board decision of July 2016, the issue of whether new and material evidence has been received to reopen entitlement to service connection for tinnitus has been raised by the record in an August 2010 application for benefits, but has still not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  A low back disability, to include degenerative disc/joint disease, multilevel lumbar spine, was not manifest during service, was not manifest within one year of separation, and the only medical opinion evidence to address the relationship between any diagnosed low back disability and service weighs against the claim.

2.  Residuals from a nose fracture and/or deviated septum were not manifest during service, and the only medical opinion evidence to address the relationship between any diagnosed residual nose fracture and/or deviated septum disability and service weighs against the claim. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2.  The criteria to establish service connection for residuals from a nose fracture and/or deviated septum, are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, required notice was provided and neither the Veteran nor his representative has either alleged, or demonstrated, any prejudice with regard to the content or timing of the VA's notices or other development.  See Shinseki v. Sanders, 556 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

The VA also satisfied its duty to assist the Veteran in the development of his claims for entitlement to service connection for a back disability, to include degenerative disc/joint disease, multilevel lumbar spine, and entitlement to service connection for residuals from a nose fracture and/or deviated septum.  The VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board notes that many of the Veteran's service treatment records (STRs) are missing and could not be found.  The VA has conducted an exhaustive search for the Veteran's STRs and has deemed them unavailable.  For example, the record in this case shows that the VA's search for the Veteran's STRs included a May 13, 2009 internal e-mail reporting on an unsuccessful search for the STRs; an August 6, 2009 internal Request for Information form documenting the unsuccessful search for the Veteran's STRs; and two letters to the Veteran, on August 6, 2009 and August 19, 2009, concluding that the VA could not locate the STRs, telling the Veteran where the VA had searched, asking the Veteran if he knew of any alternative sources for the STRs, and requesting the Veteran to send any STRs he had in his possession.  In addition, a January 15, 2010 memo regarding "Formal finding on the unavailability of Federal records" documents the VA's efforts to locate the Veteran's STRs and concludes they are unavailable, stating all efforts to obtain the needed information have been exhausted and further attempts are futile.

In February 2010, the Veteran forwarded a set of STRs to the VA, stating these were the only records that the Veteran had in his possession, and were not a complete set.  

Therefore, although the file now contains a portion of the Veteran's STRs, the Veteran's complete service treatment records are not available. 

In a case, as here, where some of the Veteran's STRs are unavailable through no fault of his, there is a heightened obligation for the VA to assist him in developing his claim and to provide reasons or bases for any adverse decision rendered without the benefit of these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But having said that, the Board must also reiterate that the O'Hare precedent does not raise a presumption that the missing medical records, if available for consideration, necessarily would support the claim.  That is to say, missing STRs do not lower the legal threshold for proving a claim.  When a claimant's medical records have been lost or destroyed, the case law does not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider the applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64, 68 (1995); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Service Connection

The Board notes that the Veteran has claimed entitlement to (1) service connection for a back disability, to include degenerative disc/joint disease, multilevel lumbar spine, and (2) service connection for residuals from a nose fracture and/or deviated septum.  Specifically, he contends that his back and nose were injured during the time that he was in service, and that his current back and nose disabilities stem from those in-service injuries.
 
In adjudicating these claims, the Board has reviewed all of the evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning the claims.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.03.  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309(a) (2017).

If a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), which includes arthritis, but does not include residuals from a nose fracture and/or deviated septum.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

By virtue of the Veteran's receipt of a Combat Action Ribbon, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  That statute provides, in pertinent part, that in any case where a Veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran.  The United States Court of Appeals for the Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the presence of a disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id.

Back Disability

The Veteran has claimed that his current back problems started in and were caused by his service in the United States Marine Corps from 1988 to 1992.  Specifically, he contends that his current back disability is related to carrying a 100 pound pack daily, by being a machine gunner, by jumping out of various vehicles for four years as a machine gunner, or by fast roping off of a helicopter four to five times in service.  

The Veteran's August 2016 VA examination report reflects that the Veteran is diagnosed with degenerative disc/joint disease, multilevel lumbar spine.  Thus, the first element necessary to establish a service connection, a current disability, is met.  We next turn to the other two elements required for a service connection, an in-service incurrence or aggravation of a disease or injury, and a causal relationship between the claimed in-service disease or injury and the present disability.

The Veteran's available in-service medical records show no record of any back injuries, complaints, or problems.  

The Veteran's post-service medical records show medical treatment for back and neck problems.  In some of these records, the Veteran links his back problems to service, but in the majority of the post-service medical records, the Veteran does not mention any connection to his military service.  Moreover, the available medical records show that, over the years, the Veteran has had at least two significant post-service injuries affecting his back and neck, to include a 1998 fall off of a two story building, a December 2006 fall on an icy driveway.   There is also record of a post-service motor vehicle accident.   The Veteran recently submitted private medical records, containing information about medical visits from January to August 2016, include physician notes from an April 2016 visit that state the Veteran reported chronic, constant low back issues for 20 years, neck pain, and radiation of pain, and physician notes from March 2016 that report the Veteran had hospitalization or a major diagnostic procedure for low back pain in 2011 and 2014.  However, none of these private medical records link the Veteran's back disability to his service or to that period of time, and none indicates that the Veteran's back disability manifested within one year of his separation from service.

A December 2009 VA examination report reflects that the Veteran reported he had a history of fast roping off of a helicopter four to five times and, as a machine gunner, he had jumped out of various vehicles for four years.  The Veteran stated that, while in the service, he never went to sick call to be evaluated for his back, and instead worked through the pain.  The Veteran did not recall missing work as a result of the back pain.  The Veteran reported that, by the mid-1990s, he was having increasing upper and lower back pain, and had had four to five post-service upper and low back injuries.  The Veteran had had two falls, one in 1997, when the Veteran fell off of a two-story building, and the other approximately two years before the C&P examination, when he slipped and fell on the driveway.  The impression was thoracic and lumbar strain.  The examiner found that there was no documentation of problems in this area while the Veteran was in the service, and that the Veteran had had two major injuries since being out of the service.  

An August 2016 VA examination report reflects that the Veteran was diagnosed with degenerative disc/joint disease, multilevel lumbar spine with bilateral lower extremity radiculopathy as of 2005 per statement.  The Veteran stated that his back never hurt before service and he did not recall being seen in service for a back problem.  The Veteran stated he had first seen a physician about his back "[I]'m not sure..'93, '94..at a VA I believe."  The VA examiner opined that it was less likely as not that the Veteran's degenerative disc/joint disease, multilevel lumbar spine (claimed as a back disability) was present in service, was caused by service, was otherwise related to service, or was manifested within one year of separation from service.  The VA examiner explained that the available medical records reviewed did not support the Veteran's claim.  He furthered that there was no medical documentation of a back condition in the STRs, and the first medical documentation of back pain identified was from a 1998 radiograph that noted the Veteran had fallen off a roof and had back pain.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.

As noted, the Veteran's service treatment records are unavailable.  However, by the Veteran's own statements, he sets forth that he never sought treatment in service for his back.   

With regard to continuity of symptomatology, after service, the Veteran first complained of back symptoms in a 1998 VA radiograph after he had fallen from a roof.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Such complaints were not only more than 5 years after discharge from service, but they were contemporaneous to a post-service injury.  

Significantly, in the only medical opinion of record, that of the August 2016 VA examiner, weighs against the claim for service connection for low back disability. The Board finds that the VA examiner's opinion constitutes probative evidence on the medical nexus question, as it was based on a thorough review of the appellant's documented medical history, assertions and examination.  The VA examiner has provided a discussion of the rationale for the opinion expressed. The Board finds that the opinion is supported by a rationale that was apparently provided after the VA examiner considered all procurable and assembled data. Importantly, the examiner reviewed the evidence of record, discussing pertinent evidence, and medically determined that it was less likely than not that the Veteran's back disability was related to service.  The examiner further discussed the intercurrent injuries that the Veteran suffered post service consistent with the evidence of record.  Significantly, neither the appellant nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for a low back disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's low back disability and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Board readily acknowledges that Veteran is competent to report back symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating low back disorders. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability, and the claim must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).
 



Residuals from a nose fracture and/or deviated septum

The August 2016 VA examination report shows that the Veteran has a current diagnosis of deviated nasal septum (traumatic).  Thus, the first element necessary to establish a service connection, a current disability, is met.  We next turn to the other two elements required for a service connection, an in-service incurrence or aggravation of a disease or injury, and a causal relationship between the claimed in-service disease or injury and the present disability.

The Veteran has claimed that his disability of residuals from a nose fracture and/or deviated septum was incurred when he was in service, when he was mugged and struck with brass knuckles.  He has given two different dates for this event, 1989 and 1991.

The Veteran's available in-service medical records, however, show no record of any fractured nose or deviated septum.  The STRs do include a November 1992 record of treatment for after-effects of a lacerated left upper lip, with notes that the Veteran reported being kicked in mouth playing soccer three months before.  There is also a record of treatment for the Veteran's upper right lip in December 1992, possibly for the same injury.  Neither of these lip treatment records makes any mention of a fractured nose or deviated septum, or any nose problem whatsoever.  In addition, there is a record of a March 1992 in-service visit for a lump on the right lower lip, which also does not make any mention of a fractured nose, deviated septum, or any other nose problem. 

In the Veteran's post-service medical records, a March 2011 VA medical record of an ENT consult reports that the Veteran complained of nasal obstruction that had persisted since 1991, after he was mugged and hit in the face with brass knuckles.  The Veteran reported that he was seen in the ED and was told his nose was broken, but did not recall what was done for this.  The Veteran reported that, since that time, he had had constant left to right nasal obstruction. 

The Veteran's VA treatment records for a July 2004 visit note that the patient reported bad sinus trouble for "x years," and a history of a fractured nose.  

An August 2016 VA examination report reflects that the Veteran is diagnosed with allergic rhinitis and deviated nasal septum (traumatic).   The VA examiner noted that medical records document that Veteran had previously stated that he had a lot of difficulty breathing out of his nose since he was hit with brass knuckles in the military, that he'd been hit on the right side of the nose, and that he had difficulty breathing out of the left side.  The Veteran stated his nose had been broken when he was in the Marine Corps in 1989, when he "got rolled" and was beaten, and that he was seen in service for a nose fracture and was treated with a bandage.  After performing an in-person examination of the Veteran and reviewing the records, the VA examiner opined that it was less likely as not that the Veteran's nose fracture and/or deviated septum was present in service, was caused by service, or was otherwise related to service.  The VA examiner found that the available medical records did not support the claim.  He noted that the Veteran had reported inconsistent dates for nasal injury in service.  The VA examiner also stated that there was no medical documentation of a nose fracture and/or deviated septum in the STRs. He further noted that an in-service ENT evaluation for an upper lip laceration was silent with regard to any nasal fracture or deviated septum.  In addition, the VA examiner noted that allergic rhinitis is unrelated to any nose fracture and/or deviated septum.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals from a nose fracture and/or deviated septum.

As indicated, service treatment records that are available are negative for complaints, findings, or diagnosis of a nose fracture.  

Significantly, in the only medical opinion of record, that of the August 2016 VA examiner, weighs against the claim for service connection for residuals from a nose fracture and/or deviated septum.  The Board finds that the VA examiner's opinion constitutes probative evidence on the medical nexus question, as it was based on a thorough review of the appellant's documented medical history, assertions and examination.  The VA examiner has provided a discussion of the rationale for the opinion expressed. The Board finds that the opinion is supported by a rationale that was apparently provided after the VA examiner considered all procurable and assembled data. Importantly, the examiner reviewed the evidence of record, discussing pertinent evidence, and medically determined that it was less likely than not that the Veteran's residuals from a nose fracture and/or deviated septum.
 was related to service.  Significantly, neither the appellant nor representative has presented or identified any contrary medical opinion that supports the claim for service connection for residuals from a nose fracture and/or deviated septum.
VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter. Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), as to the specific issue being decided herein, an opinion as to the etiology and onset of the Veteran's residuals from a nose fracture and/or deviated septum and whether it is etiologically related to the Veteran's active service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  That is, although the Board readily acknowledges that Veteran is competent to report nasal symptoms, there is no indication that he is competent to etiologically link any such symptoms to his active service.  In addition, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise in evaluating nose fractures and deviated septums.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals from a nose fracture and/or deviated septum, and the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for residuals from a nose fracture and/or deviated septum is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


